Case 2:18-cv-06742-RGK-PJW Document 97 Filed 07/30/19 Page 1 of 1 Page ID #:3435




                       UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                          JUL 30 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
  In re: ANY AND ALL FUNDS HELD IN                 No.   18-56455
  REPUBLIC BANK OF ARIZONA
  ACCOUNTS XXXX1889, XXXX2592,                     D.C. No.
  XXXX1938, XXXX2912, AND                          2:18-cv-06742-RGK-PJW
  XXXX2500,                                        Central District of California,
  ______________________________                   Los Angeles

  UNITED STATES OF AMERICA,                        ORDER

                  Plaintiff-Appellee,

    v.

  JAMES LARKIN, Real Party in Interest
  Defendant; et al.,

                  Movants-Appellants.

  Before: M. SMITH and FRIEDLAND, Circuit Judges, and AMON,* District
  Judge.

         The parties’ motions to take judicial notice of court records (Dkt. 23, 24, 47,

  58) are DENIED. Additionally, the Government’s motion for a limited remand

  (Dkt. 49) is DENIED.




         *
               The Honorable Carol Bagley Amon, United States District Judge for
  the Eastern District of New York, sitting by designation.
